           Case 1:16-bk-12573                     Doc 53          Filed 05/16/19 Entered 05/16/19 08:43:24                                 Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                Document     Page 1 of 7
Debtor 1                 -DVRQ'ZD\QH0DUVKDQG-XOLH/\QQ0DUVK
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI2KLR
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                -DVRQ'ZD\QH0DUVKDQG-XOLH/\QQ0DUVK                                                 
     Case
      Debtor 11:16-bk-12573                Doc 53 Last
                                                        Filed   05/16/19 EnteredCase
                 _____BB_________________________________________________
                 First Name   Middle Name             Name
                                                                                   05/16/19       08:43:24
                                                                                     number (LINQRZQ)             Desc Main
                                                                                                       ______________________
                                                       Document        Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Milton Williams
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    05/16/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        WILLIAMS,MILTON                                                            VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
          Case 1:16-bk-12573              Doc 53    Filed 05/16/19 Entered 05/16/19 08:43:24               Desc Main
                       UNITED STATES BANKRUPTCY COURT
                                                    Document     Page 3 of 7

                                                         Southern District of Ohio


                                                     Chapter 13 No. 1612573
                                                     Judge: Jeffery P. Hopkins

In re:
Jason Dwayne Marsh and Julie Lynn Marsh
                                            Debtor s 

                                            CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 17, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                              %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      Jason Dwayne Marsh and Julie Lynn Marsh
                                      7229 Austin Woods Lane

                                      Cincinnati OH 45227



                                     %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      N/A




Debtor’s Attorney:                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      Eric A Steiden
                                      Steiden Law Offices
                                      411 Madison Avenue

                                      Covington KY 41011


                                     %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      N/A




Trustee:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                      Margaret A Burks
                                      Trustee
                                      600 Vine Street
                                      Suite 2200
                                      Cincinnati OH 45202

                                                            /s/Milton Williams
                                                            @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
Case 1:16-bk-12573                   Doc 53            Filed 05/16/19 Entered
                                     Return Mail Operations
                                                                          Escrow 05/16/19        08:43:24
                                                                                   Review Statement                                             Desc Main
                                     PO Box 14547      Document     Page 4For
                                                                            ofinformational
                                                                                7
                                                                          Statement Date:
                                                                                            purposes only
                                                                                                                                                May 7, 2019
                                     Des Moines, IA 50306-4547
                                                                                            Loan number:
                                                                                            Property address:
                                                                                                7229 AUSTIN WOODS LANE
                                                                                                COLERAIN OH 45247



                                                                                            Customer Service
                                                                                                Online                           Telephone
                                                                                                wellsfargo.com                   1-800-340-0473
              JASON MARSH
                                                                                                Correspondence                   Hours of operation
              JULIE MARSH                                                                       PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
              7229 AUSTIN WOODS LN                                                              Des Moines, IA 50306
              CINCINNATI OH 45247-1301                                                          To learn more, go to:
                                                                                                wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



    PLEASE NOTE: If you are presently seeking relief (or have previously been granted
    relief) under the United States Bankruptcy Code, this statement is being sent to you
    for informational purposes only. The summaries below are based on the terms of the
    loan and are provided for informational purposes only.

    These amounts are governed by the terms of the loan unless otherwise reduced by an
    order of the bankruptcy court. Because the amounts billed for the escrow items can
    change over time, we review the escrow account at least once per year to ensure there
    will be enough money to make these payments. Once the review is complete, we send
    the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has an overage of
    Here’s what we found:                                                                                 $700.11
      • Required minimum balance: The escrow account balance is projected to be
         above the required minimum balance. This means there is an overage.

    If payments required under the bankruptcy plan have not been made, any escrow
    overage will be held in the escrow account.

      •   Payments: As of the July 1, 2019 payment, the contractual portion of the
          escrow payment decreases.



      Part 1 - Mortgage payment
       New Payment                   The new total payment will be $1,808.05
                                      Previous payment through New payment beginning with
                                      06/01/2019 payment date   the 07/01/2019 payment

     Principal and/or interest                 $1,281.10                $1,281.10                       No action required
     Escrow payment                             $543.58                   $526.95
                                                                                             Starting July 1, 2019 the new contractual payment
     Total payment amount                    $1,824.68                $1,808.05              amount will be $1,808.05



                                                                                            Note: Since the payment is withdrawn by us, we will
                                                                                            automatically adjust the mortgage payment. If the
                                                                                            payments are withdrawn weekly or every other week, the
                                                                                            payment may adjust prior to July 1, 2019.




    See Page 2 for additional details.
                                                                                                                                                  Page 2 of 3
Case 1:16-bk-12573                    Doc 53
                                  Filed 05/16/19 Entered 05/16/19 Loan
                                                                  08:43:24
                                                                       Number:                                                                   Desc Main
                                 Document
      Part 2 - Payment calculations
                                               Page 5 of 7
     For the past review period, the amount of the escrow items was $3,787.67. For the coming year, we expect the amount paid from escrow to be
     $6,323.33.

     How was the escrow payment calculated?
     To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
     escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
     determine the escrow amount.

     The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
     through the date of the analysis.



     Escrow comparison

                                                                                                                                            New monthly
                                        04/17 - 03/18     07/17 - 06/18       07/18 - 05/19   07/19 - 06/20
                                                                                                                           # of               escrow
                                          (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                          months              amount

     Property taxes                           $5,525.59         $5,102.49         $2,750.29       $5,241.79        ÷         12       =          $436.82
     Property insurance                        $948.12           $948.12          $1,037.38       $1,081.54        ÷         12       =           $90.13
     Total taxes and insurance                $6,473.71        $6,050.61          $3,787.67       $6,323.33        ÷         12       =          $526.95
     Escrow shortage                             $0.00             $44.23            $0.00            $0.00

     Total escrow                             $6,473.71        $6,094.84          $3,787.67       $6,323.33                                      $526.95


     Projected escrow account activity over the next 12 months
     To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
     greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
     balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                       (Calculated in Part 3 - Escrow account projections
     Lowest projected escrow balance June, 2020                                   $1,045.29            table)

     Bankruptcy adjustment‡                                              +          $708.72

     Minimum balance for the escrow account†                              -       $1,053.90            (Calculated as: $526.95 X 2 months)


     Escrow overage                                                      =          $700.11


     ‡
      This adjustment of $708.72, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
     confirmed bankruptcy plan.
     †
      The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
     account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
     contract to determine the cash reserve.
Case 1:16-bk-12573                  Doc 53              Filed 05/16/19 Entered 05/16/19 Loan
                                                                                        08:43:24
                                                                                             Number:
                                                                                                                                                          Desc
                                                                                                                                                          Page 3 of 3Main

                                                        Document     Page 6 of 7
      Part 3 - Escrow account projections
     Escrow account projections from July, 2019 to June, 2020
                                            What we
                  Payments to               expect to                                                                 Projected escrow        Balance required
     Date           escrow                   pay out        Description                                                   balance              in the account
     Jun 2019                                               Starting balance                                                $1,045.22                   $1,053.83
     Jul 2019           $526.95                   $0.00                                                                     $1,572.17                   $1,580.78
     Aug 2019           $526.95                   $0.00                                                                    $2,099.12                    $2,107.73
     Sep 2019           $526.95                   $0.00                                                                    $2,626.07                    $2,634.68
     Oct 2019           $526.95                   $0.00                                                                     $3,153.02                   $3,161.63
     Nov 2019           $526.95                   $0.00                                                                    $3,679.97                    $3,688.58
     Dec 2019           $526.95                   $0.00                                                                    $4,206.92                    $4,215.53
     Jan 2020           $526.95                $2,750.29    HAMILTON COUNTY (W)                                             $1,983.58                   $1,992.19
     Feb 2020           $526.95                   $0.00                                                                     $2,510.53                   $2,519.14
     Mar 2020           $526.95                $1,081.54    ALLSTATE EDI ONLY                                               $1,955.94                   $1,964.55
     Apr 2020           $526.95                   $0.00                                                                    $2,482.89                    $2,491.50
     May 2020           $526.95                   $0.00                                                                    $3,009.84                    $3,018.45
     Jun 2020           $526.95                $2,491.50     HAMILTON COUNTY (W)                                           $1,045.29                $1,053.90

     Totals           $6,323.40                $6,323.33



      Part 4 - Escrow account history
     Escrow account activity from July, 2018 to June, 2019
                           Deposits to escrow                  Payments from escrow                                                     Escrow balance
        Date      Actual      Projected Difference         Actual   Projected Difference              Description           Actual         Projected Difference
     Jul 2018                                                                                      Starting Balance           $801.43       $1,087.05       -$285.62
     Jul 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                              $1,345.01      $1,630.63       -$285.62

     Aug 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $1,888.59       $2,174.21       -$285.62

     Sep 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $2,432.17       $2,717.79       -$285.62

     Oct 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $2,975.75       $3,261.37       -$285.62

     Nov 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $3,519.33      $3,804.95        -$285.62

     Dec 2018      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $4,062.91      $4,348.53        -$285.62

     Jan 2019      $543.58        $543.58        $0.00     $2,750.29    $2,610.99       $139.30    HAMILTON COUNTY (W)      $1,856.20       $2,281.12       -$424.92

     Feb 2019      $543.58        $543.58        $0.00     $1,037.38           $0.00   $1,037.38   ALLSTATE EDI ONLY        $1,362.40      $2,824.70       -$1,462.30

     Mar 2019      $543.58        $543.58        $0.00        $0.00       $997.26      -$997.26    ALLSTATE EDI ONLY        $1,905.98       $2,371.02       -$465.04

     Apr 2019      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $2,449.56       $2,914.60       -$465.04

     May 2019      $543.58        $543.58        $0.00        $0.00            $0.00      $0.00                             $2,993.14       $3,458.18       -$465.04
     (estimate)

     Jun 2019      $543.58        $543.58        $0.00     $2,491.50    $2,914.60      -$423.10    HAMILTON                 $1,045.22       $1,087.16         -$41.94
     (estimate)                                                                                    COUNTY (W)

     Totals       $6,522.96     $6,522.96        $0.00     $6,279.17    $6,522.85      -$243.68




    Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
    reserved. NMLSR ID 399801 4/18
Case 1:16-bk-12573   Doc 53   Filed 05/16/19 Entered 05/16/19 08:43:24   Desc Main
                              Document     Page 7 of 7
